 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          KENNETH S. SYLVESTER, et al.,
 8                               Plaintiffs,
 9             v.                                          C17-168 TSZ

10        MERCHANTS CREDIT                                 MINUTE ORDER
          CORPORATION,
11
                                 Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)    Plaintiffs’ Motion for Attorneys’ Fees and Costs, docket no. 46, is
     GRANTED. The Court granted Plaintiffs’ Motion for Summary Judgment, docket no.
15
     44, on December 11, 2019. Plaintiffs are entitled to reasonable attorneys’ fees and costs
     as the prevailing party pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15
16
     U.S.C. § 1692k(a)(3). In Opposition to the Motion, Defendants do not contest the
     amount of requested costs, that Plaintiffs are entitled to fees as the prevailing party
17
     pursuant to the FDCPA, or the requested hourly rate of $350. Rather, Defendants
     contend that the number of hours that Plaintiffs spent litigating this case is unreasonable
18
     because this is a “very simple case where [Defendant] intentionally did not provide much
     opposition.” Defendant’s Response, docket no. 47 at 1. Plaintiffs, however, submitted
19
     documentation including detailed billing records, exhibits, and affidavits that reveal
     Defendant’s efforts to obstruct and ignore Plaintiffs and otherwise delay litigation. For
20
     example, Defendant failed to timely answer the Complaint (docket no. 8), failed to
     provide responses to discovery requests on multiple occasions (docket nos. 12 & 25), and
21
     failed to respond to Plaintiffs’ communications throughout the case (McBride Decl.,
     docket no. 46-1, ¶¶ 9, 14, 15, 17, 24). Defendant does not dispute Plaintiffs’ recitation of
22

23

     MINUTE ORDER - 1
 1 the procedural history of this case. The record shows that Defendant turned an otherwise
   uncomplicated matter into protracted litigation lasting nearly three years, requiring
 2 unnecessary work from both Plaintiffs’ counsel and this Court. The Court is satisfied that
   the number of hours Plaintiffs spent litigating this case is reasonable in light of the
 3 record. The Court AWARDS Plaintiffs $23,940 in attorneys’ fees and $581.31 in costs,
   for a total award of $24,521.31.
 4
           (2)    The Clerk is DIRECTED to enter a supplemental judgment consistent with
 5 this Minute Order and to send a copy of this Minute Order and the supplemental
   judgment to all counsel of record.
 6
           Dated this 18th day of February, 2020.
 7
                                                    William M. McCool
 8                                                  Clerk
 9                                                  s/Karen Dews
                                                    Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
